Exhibit 10(11) Layne Christensen Company Corporate Staff Incentive Compensation Plan Section I.Purpose of the Plan. Layne Christensen Company (hereinafter referred to as the "Company") has previously adopted the Layne Christensen Company Corporate Staff Incentive Compensation Plan (the "Plan") to effect a program of making annual awards to those corporate staff employees of the Company who, in the judgment of the administrative committee of this program (the "Committee") have made significant contributions to the Company during the most recent fiscal year.The purpose of this program is to provide additional incentive for such corporate staff employees to promote the best interests and most profitable operation of the Company. The existence of the Plan shall not be in lieu of or otherwise affect or be affected by any other compensation plan or arrangement of the Company. Section II.Administration. The Plan shall be administered by the Committee.The Committee shall consist of at least three disinterested persons appointed by the Board of Directors of the Company.During the one year period prior to the commencement of service of a Committee member on the Committee, such member shall not have participated in, and while serving and for one year after serving on the Committee, such member shall not be eligible for participation in, the Plan. The Committee shall have full power, in its sole discretion, to interpret, construe and administer the Plan and adopt rules and regulations relating to the Plan. Decisions made by the Committee in good faith and in the exercise of its powers and duties hereunder shall be binding upon all parties concerned. No member of the Committee shall be liable to anyone for any action taken or decision made in good faith pursuant to the power or discretion vested in such person under the Plan. Section III.Participation. Any corporate staff employee of the Company who is approved for inclusion in the Plan by the Committee shall participate in the Plan and shall hereinafter be referred to as a "Participant"; provided, however, that no participant in the Layne Christensen Company Executive Incentive Compensation Plan shall be eligible to participate in this Plan.At such time as the Committee approves an individual employee for inclusion in the Plan, it shall designate whether such employee will participate as a member of Group I, Group II, Group III, Group IV, Group V or Group VI. Section IV.Selection of Targets. As soon as practicable after the commencement of each fiscal year the Committee shall establish one or more performance targets, which collectively shall constitute the "Target" hereunder, upon which the incentive compensation of each Participant shall be calculated for such fiscal year.If more than one performance target is selected for the Target, the Committee shall assign relative calculation weights to each performance target in determining the Target.Incentive compensation awards hereunder for each Participant are to be based on that Participant's performance during that fiscal year as compared to the Target.The Target may vary among Participants at the sole discretion of the Committee. Section V.Determination of Amount of Award. Subject to the last paragraph of this Section V, the amount of the incentive compensation award for a fiscal year shall be equal to a percentage (the "Base Salary Percentage") of a Participant's annual regular salary (as determined by the Committee) as of the beginning of the fiscal year for which the Target is established (the "Base Salary").The Base Salary Percentage shall be determined as follows: GROUP I If 100% of the Target is achieved, then the Base Salary Percentage shall be 50%.If more than 100% of the Target is achieved, then for each 1% increase above the Target, the Base Salary Percentage shall be increased by 1.5%; provided, however, that in no event shall the Base Salary Percentage exceed 100%.If less than 100% of the Target is achieved, then for each 1% decrease below the Target, the Base Salary Percentage shall be decreased by 1%; provided, however, that if 80% or less of Target is achieved then the Base Salary Percentage shall be 0. GROUP II If 100% of the Target is achieved, then the Base Salary Percentage shall be 40%.If more than 100% of the Target is achieved, then for each 1% increase above the Target, the Base Salary Percentage shall be increased by 1.5%; provided, however, that in no event shall the Base Salary Percentage exceed 80%.If less than 100% of the Target is achieved, then for each 1% decrease below the Target, the Base Salary Percentage shall be decreased by 1%; provided, however, that if 80% or less of Target is achieved then the Base Salary Percentage shall be 0. GROUP III If 100% of the Target is achieved, then the Base Salary Percentage shall be 25%.If more than 100% of the Target is achieved, then for each 1% increase above the Target, the Base Salary Percentage shall be increased by 1.5%; provided, however, that in no event shall the Base Salary Percentage exceed 50%.If less than 100% of the Target is achieved, then for each 1% decrease below the Target, the Base Salary Percentage shall be decreased by 1%;provided, however, that if 80% or less of Target is achieved then the Base Salary Percentage shall be 0. GROUP IV If 100% of the Target is achieved, then the Base Salary Percentage shall be 20%.If more than 100% of the Target is achieved, then for each 1% increase above the Target, the Base Salary Percentage shall be increased by 1.5%; provided, however, that in no event shall the Base Salary Percentage exceed 40%.If less than 100% of the Target is achieved, then for each 1% decrease below the Target, the Base Salary Percentage shall be decreased by 1%;provided, however, that if 80% or less of Target is achieved then the Base Salary Percentage shall be 0. GROUP V If 100% of the Target is achieved, then the Base Salary Percentage shall be 15%.If more than 100% of the Target is achieved, then for each 1% increase above the Target, the Base Salary Percentage shall be increased by 1.5%; provided, however, that in no event shall the Base Salary Percentage exceed 30%.If less than 100% of the Target is achieved, then for each 1% decrease below the Target, the Base Salary Percentage shall be decreased by 1%;provided, however, that if 80% or less of Target is achieved then the Base Salary Percentage shall be 0. GROUP VI If 100% of the Target is achieved, then the Base Salary Percentage shall be 7.5%.If more than 100% of the Target is achieved, then for each 1% increase above Target, the Base Salary Percentage shall be increased by 1.5%; provided, however, that in no event shall the Base Salary Percentage exceed 15%.If less than 100% of the Target is achieved, then for each 1% decrease below the Target, the Base Salary Percentage shall be decreased by 1%; provided, however, that if 80% or less of Target is achieved then the Base Salary Percentage shall be 0. ILLUSTRATION The percentage of the Target achieved and the corresponding Base Salary Percentage are illustrated as follows: Group I Group II Group III Group IV Group V Group VI Percentage of Target Achieved Base Salary Base Salary Base Salary Base Salary Base Salary Base Salary Percentage Percentage Percentage Percentage Percentage Percentage 58 58 36 29 21 10 52 52 32
